Case 1:19-cv-02172-CBA-ST Document 39 Filed 12/05/19 Page 1 of 1 PageID #: 255


                                            CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 December 3, 2019


TIME:                                 3:30 P.M.


DOCKET NUMBER(S):                     CV-19-2172 (CBA)


NAME OF CASE(S):                      ELACHKAR V. CITY OF NEW YORK ET AL.



FOR PLAINTIFF(S):                     Elachkar, pro se



FOR DEFENDANT(S):                     Levin, Frail



NEXT CONFERENCE(S):                   JANUARY 17, 2020 AT 12:00 P.M., IN-PERSON



FTR/COURT REPORTER:                   3:50 - 4:02

RULINGS FROM STATUS CONFERENCE:

Plaintiff appeared nearly 30 minutes late for the conference despite prior notice.

The Court will give Plaintiff one final adjournment in order to find an attorney.

The Court will hold a status conference on January 17, 2020 at 12:00 p.m. If Plaintiff has not retained an attorney by that
date, he must appear in person at the conference and be prepared to move forward with this case pro se.
